Order and judgment (one paper), Supreme Court, New York County (Beatrice Shainswit, J.), entered November 4, 1992, which granted defendant-respondent summary judgment to the extent sought, and directed entry of judgment against plaintiff totalling $354,975, severing the remaining counterclaim issues, and order, same court and Justice, entered October 13, 1992, which in relevant part, inter alia, denied plaintiff’s motion for renewal, unanimously affirmed, with costs.
Plaintiff’s opposition to summary judgment was based entirely on his contention that a Federal injunction was violated. He does not now challenge the IAS Court’s adverse determination of this issue. On the contrary, plaintiff now concedes that the Federal action involved different and unrelated facts. Were we to consider plaintiff’s contentions raised for the first time on appeal, we would find them to be without merit. Concur—Rosenberger, J. P., Kupferman, Asch and Rubin, JJ.